Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 1 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 2 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 3 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 4 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 5 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 6 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 7 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 8 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 9 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 10 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 11 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 12 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 13 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 14 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 15 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 16 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 17 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 18 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 19 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 20 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 21 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 22 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 23 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 24 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 25 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 26 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 27 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 28 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 29 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 30 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 31 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 32 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 33 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 34 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 35 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 36 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 37 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 38 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 39 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 40 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 41 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 42 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 43 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 44 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 45 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 46 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 47 of 172




                         EX. A
  Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 48 of 172




                           UNITED STATES OF AMERICA
                     CONSUMER FINANCIAL PROTECTION BUREAU


 ADMINISTRATIVE PROCEEDING File
  2017-CFPB-0018



 Jn the Matter of:                               CONSENT ORDER



 TRANSWORLD SYSTEMS, INC.




                                          I.
                                      Overview
        The Consumer Financial Protection Bureau (Bureau) has reviewed the debt

 collections litigation practices of the Attorney Network business unit ofTransworld

Systems, Inc. ("TSI") ("Respondent"), the agent and Service Provider for fifteen (15)

Delaware statutory trusts referred to as the National Collegiate Student Loan Trusts

("NCSLTs", or "the Trusts", which are the National Collegiate Master Student Loan

Trust, NCSLT 2003-1, NCSLT 2004-1, NCSLT 2004-2, NCSLT 2005-1, NCSLT 2005-2,

NCSLT 2005-3, NCSLT 2006-1, NCSLT 2006-2, NCSLT 2006-3, NCSLT 2006-4,

NCSLT 2007-1, NCSLT 2007-2, NCSLT 2007-3, and NCSLT 2007-4), and has identified

violations of sections 1031(a) and 1036(a)(1) of the Consumer Financial Protection Act

of 2010 (CFPA). Under sections 1053 and 1055 of the CFPA, 12 U.S.C. §§ 5563, 5565, the

Bureau issues this Consent Order (Consent Order).

      To collect on defaulted private student loans, Law Firms engaged by

Respondent's Attorney Network business unit filed debt Collections Lawsuits in state

                                           1
                                                                                EXA
 Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 49 of 172




courts across the country on behalf of the Trusts. Tn support of many of these lawsuits,

Respondent executed affidavits that falsely claimed personal knowledge of the account

records and the consumer's debt, and in many cases, personal knowledge of the chain of

assignments establishing ownership of the loans. In addition, since November 1,                  2014,


Law Firms hired by Respondent filed hundreds of debt Collections Lawsuits \>ithout the

documentation necessary to prove Trust ownership of the loans.

                                                 II

                                          Jurisdiction

     1.    The Bureau has jurisdiction over this matter under sections 1053 and 1055

           of the CFPA,     12   U .S.C. §§ 5563, 5565.

                                              Ill
                                          Stipulation

     2.    Respondent has executed a "Stipulation and Consent to the Issuance of a

           Consent Order," dated September            14, 2017 (Stipulation),   which is

           incorporated by reference and is accepted by the Bureau. By this

           Stipulation, Respondent has consented to the issuance of this Consent
           Order by the Bureau under sections          1053   and   1055   of the CFPA,   12   U.S.C.

           §§ 5563, 5565, without admitting or denying any of the findings of fact or

          conclusions of law, except that Respondent admits the facts necessary to

          establish the Bureau's jurisdiction over Respondent and the subject matter

          of this action.

                                             IV
                                         Definitions



                                                                                                 EXA
                                               2
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 50 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 51 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 52 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 53 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 54 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 55 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 56 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 57 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 58 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 59 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 60 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 61 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 62 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 63 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 64 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 65 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 66 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 67 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 68 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 69 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 70 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 71 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 72 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 73 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 74 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 75 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 76 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 77 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 78 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 79 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 80 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 81 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 82 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 83 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 84 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 85 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 86 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 87 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 88 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 89 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 90 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 91 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 92 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 93 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 94 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 95 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 96 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 97 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 98 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 99 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 100 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 101 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 102 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 103 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 104 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 105 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 106 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 107 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 108 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 109 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 110 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 111 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 112 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 113 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 114 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 115 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 116 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 117 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 118 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 119 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 120 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 121 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 122 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 123 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 124 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 125 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 126 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 127 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 128 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 129 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 130 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 131 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 132 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 133 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 134 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 135 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 136 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 137 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 138 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 139 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 140 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 141 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 142 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 143 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 144 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 145 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 146 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 147 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 148 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 149 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 150 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 151 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 152 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 153 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 154 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 155 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 156 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 157 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 158 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 159 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 160 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 161 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 162 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 163 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 164 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 165 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 166 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 167 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 168 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 169 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 170 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 171 of 172
Case 2:18-cv-01132-TSZ Document 123 Filed 02/03/21 Page 172 of 172
